1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                      ***
      LAUSTEVEION JOHNSON,
6
                           Plaintiff,
7                                                         2:16-cv-01889-GMN-VCF
      vs.                                                 ORDER
8     GAROFALO, et al.,
9                           Defendants.

10

11          Before the court is the Parole Board Defendants’ Motion to Continue Settlement Conference (ECF
12   No. 157).
13          Tort Claims Manager, Nancy Katafias, is not available on November 22, 2019.
14          Accordingly, and for good cause shown,
15          IT IS HEREBY ORDERED that the Parole Board Defendants’ Motion to Continue Settlement
16   Conference (ECF No. 157) is GRANTED.
17          IT IS FURTHER ORDERED that the settlement conference scheduled for November 22, 2019, is
18   VACATED, and RESCHEDULED to 10:00 AM, January 17, 2020. The confidential statement is due by
19   4:00 PM, January 10, 2020. All else as stated in the order (ECF NO. 153) scheduling the settlement
20   conference remains unchanged.
21          IT IS FURTHER ORDERED that the Attorney General’s Office will arrange for the transportation
22   of Plaintiff Johnson to and from the settlement conference.
23          DATED this 6th day of November, 2019.
                                                                   _________________________
24
                                                                   CAM FERENBACH
25
                                                                   UNITED STATES MAGISTRATE JUDGE
